Case 5:12-cv-05726-MH Document 168-2 Filed 11/05/20 Page 1 of 1
STATEMENT © Sal DeAngelis, W/M, Man. er Ballpark Operations/Security
Philadelphia Phillies Security -
1 Citizens Bank Way
Philadelphia, PA. 19145
0-215-218-5339

DATE AND TIME: 01-20-11 @ 2:15P.M.
PLACE: Telephonic Interview

IN THE PRESENCE OF:

CONCERNING: L.A.D. Investigation # 10-724
INTERVIEWED BY: Sergeant John Evans #337
RECORDED BY: Sergeant John Evans #337

Mr. DeAngelis, I am Sergeant John Evans #337, Internal Affairs. I am conducting an
investigation into a complaint, regarding an incident that occurred on Wednesday, October 6, 2010
at approximately 6:13 P.M., at 1 Citizens Bank Way, - Philadelphia Phillies game, which resulted
in the arrest of Jo Ann Fonzone.

Mr. DeAngelis was interviewed telephonically, and he stated that any requests for reports must be
subpoeneaed. He confirmed that Phillies security did confiscate Joann Fonzone’s ticket which is
consistent with the Phillies policy. This is done to prevent an ejected fan from re-entering the
game. Video is only kept for 30 days and would also required a subpoena.

NAME:

 

DATE & TIME:

 
